DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/2/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2020/062254) 
Regarding Claim 1-8, Chen et al. teaches the following compound as a non fullerene acceptor, which comprises halogens on the terminal groups:
In page bottom of page 2, the formula comprises X, Y, and Z. The X, Y, and Z on the left are all hydrogen, and the Z on the right is hydrogen, and X and Y on the right are Cl [middle of page 3]
In page 3, D can be the following compound below.

    PNG
    media_image1.png
    323
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    225
    media_image2.png
    Greyscale

In page 6, bottom of page, and page 3, are embodiments of the terminal groups

    PNG
    media_image3.png
    245
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    320
    574
    media_image4.png
    Greyscale



Although Chen et al. does not explicitly teaches the claimed compound, Chen et al. teaches finite number of functional groups D, X, Y, and Z in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups for the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2020/062254) in view of Li 2 (Energy Environ. Sci.,2017, 10, 1610)
Regarding Claim 9-10, within the combination above, modified Chen et al. is silent on the limitations of claims 9 and 10.
Li 2 et al. teaches a BT-IC type compound which comprises 2-ethylhexyl groups [page 1611, Fig. 1]:

    PNG
    media_image5.png
    296
    520
    media_image5.png
    Greyscale


Li 2 et al. teaches the 2-ethylhexyloxy group is used to provide a strong electron donating group, and further reduce Eg by raising the HOMO level without sacrificing Voc [page 1611, top right of page].
Since modified Chen et al. teaches a BT-IC type compound for a photovoltaic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the alkyloxy group of modified Chen et al. with the 2-ethylhexyl group of Li 2 et al. in order to further reduce Eg by raising the HOMO level without sacrificing Voc [page 1611, top right of page].
Claim(s) 11-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2020/062254) in view of Li 1 (J. Am. Chem. Soc. 2017, 139, 17114-17119)
Regarding Claim 11 and 20, Chen et al. teaches the following compound as a non fullerene acceptor, which comprises halogens on the terminal groups:
In page bottom of page 2, the formula comprises X, Y, and Z. The X, Y, and Z on the left is hydrogen, and the Z on the right is hydrogen, and X and Y on the right are Cl [middle of page 3]
In page 3, D can be the following compound below.

    PNG
    media_image1.png
    323
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    225
    media_image2.png
    Greyscale

In page 6, bottom of page, and page 3, are embodiments of the terminal groups

    PNG
    media_image3.png
    245
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    320
    574
    media_image4.png
    Greyscale



Although Chen et al. does not explicitly teaches the claimed compound, Chen et al. teaches finite number of functional groups D, X, Y, and Z in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups for the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Chen et al. is silent on the organic photovoltaic device of the claim.
Li 1 et al. teaches a device comprising an anode [Ag, middle left of page 17118, ITO/ZnO (18 nm)/PCE-10: BT-CIC (120 nm)/MoO3 (15 nm)/Ag (x).] and a cathode [ITO, middle left of page 17118], and a active layer comprising the active layer comprising the following compound in a formulation [[PCE-10:BT-CIC blends, figure 2, top of page 17116]. Li 1 et al. concerned about high electron mobility [page 17115, middle left of page, and page 17116, bottom right of page], and developing new avenues of design [page 17118, Conclusion section, middle to top of the page].
Since Li 1 et al. concerned about high electron mobility [page 17115, middle left of page, and page 17116, bottom right of page], and developing new avenues of design [page 17118, Conclusion section, middle to top of the page], and Chen et al. is concerned about higher electron mobilities, and better photovoltaic device performances, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the compound of Chen et al. in place of the BT-CIC of Li et al. as it merely the selection of a conventional BT type non-fullerene compounds for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 12-14, within the combination above, modified Chen et al. teaches PCE-10 [Li: page 17115, bottom left of page, (poly[4,8-bis(5-(2-ethylhexyl)thiophen-2-yl)benzo[1,2-b:4,5-b]dithiophene-co-3-fluorothieno[3,4-b]thio-phene-2-carboxylate], which is the same compound as figure 9A-B of the instant application.

    PNG
    media_image6.png
    292
    176
    media_image6.png
    Greyscale



	Regarding Claim 16, within the combination above, modified Chen et al. teaches a Voc of about 0.70 V [Li 1 et al.: Abstract] which is between 0.5 V and 1V.
	Regarding Claim 17, within the combination above, modified Chen et al. teaches a fill factor of about 71.0% [Li 1 et al.: Abstract] which is between 55% and 75%.
	Regarding Claim 18, within the combination above, modified Chen et al. teaches a short circuit current of                         
                            
                                
                                    22.5
                                     
                                    m
                                    A
                                     
                                     
                                    c
                                    m
                                
                                
                                    -
                                    2
                                
                            
                        
                     which is within the claimed                         
                            
                                
                                    15
                                     
                                    m
                                    A
                                     
                                     
                                     
                                    c
                                    m
                                
                                
                                    -
                                    2
                                
                            
                        
                     to                         
                            
                                
                                    25
                                     
                                    m
                                    A
                                     
                                    c
                                    m
                                
                                
                                    -
                                    2
                                
                            
                        
                      [Li 1 et al.: Abstract].
	Regarding Claim 19, within the combination above, modified Chen et al. teaches a EQE of about 75% [Li 1 et al.: Abstract] which is between 65% and 80%.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2020/062254) in view of Li 1 (J. Am. Chem. Soc. 2017, 139, 17114-17119) as applied above in addressing claim 11, in further view of Li 2 (Energy Environ. Sci.,2017, 10, 1610)
Regarding Claim 15, within the combination above, modified Chen et al. is silent on the compound of claim 15.
Li 2 et al. teaches a BT-IC type compound which comprises 2-ethylhexyl groups [page 1611, Fig. 1]:

    PNG
    media_image5.png
    296
    520
    media_image5.png
    Greyscale


Li 2 et al. teaches the 2-ethylhexyloxy group is used to provide a strong electron donating group, and further reduce Eg by raising the HOMO level without sacrificing Voc [page 1611, top right of page].
Since modified Chen et al. teaches a BT-IC type compound for a photovoltaic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the alkyloxy group of modified Chen et al. with the 2-ethylhexyl group of Li 2 et al. in order to further reduce Eg by raising the HOMO level without sacrificing Voc [page 1611, top right of page].
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (J. Am. Chem. Soc. 2017, 139, 17114-17119) in view of Gao (J. Mater. Chem. A, 2018, 6, 23644) (This is an alternative rejection closer to the claimed invention)
	Regarding Claim 1-11, and 20, Li et al. teaches a device comprising an anode [Ag, middle left of page 17118, ITO/ZnO (18 nm)/PCE-10: BT-CIC (120 nm)/MoO3 (15 nm)/Ag (x).] and a cathode [ITO, middle left of page 17118], and a active layer comprising the active layer comprising the following compound in a formulation [[PCE-10:BT-CIC blends, figure 2, top of page 17116]. The compound of BT-CIC is the following:
The following compound is the same as the compound in line 4 of claim 10, and in page 17115, figure 1, and middle left of page BT-CIC comprises 4-hexylphenyl, as Ar group, and 2-ethylhexyloxy as R group.

    PNG
    media_image7.png
    257
    591
    media_image7.png
    Greyscale



	Li et al. is silent on the compound of formula (I) is asymmetric.
	Gao et al. teaches the following compound:
In page 23645, Fig. 1, bottom left of page.

    PNG
    media_image8.png
    236
    724
    media_image8.png
    Greyscale


	Gao et al. teaches a compound with different end group configurations. The IT-3F shows higher electron mobility compared to IT-2F and IT4F. The end groups within one halogen, and another one with two halogens showed improved electron mobility [page 23645, middle right of page to bottom right of page]
	Since Li et al. teaches the compound BT-CIC, which comprises end groups each with two halogens, and concerned about higher electron mobility [page 17115, middle left of page, and page 17116, bottom right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the end groups of Li et al., one with one halogen, and the other one with two halogens, in order to provide a compound with improved electron mobility.
	Regarding Claim 12-14, within the combination above, modified Li et al. teaches PCE-10 [page 17115, bottom left of page, (poly[4,8-bis(5-(2-ethylhexyl)thiophen-2-yl)benzo[1,2-b:4,5-b]dithiophene-co-3-fluorothieno[3,4-b]thio-phene-2-carboxylate], which is the same compound as figure 9A-B of the instant application.

    PNG
    media_image6.png
    292
    176
    media_image6.png
    Greyscale



	
	Regarding Claim 15, within the combination above,  modified Li et al. is silent on the compound of claim 15.
As the electron mobility of the compound of modified Li et al. are variables that can be modified, among others, by adjusting the parameters halogens on the end groups of the compound , with said electron mobility changing as the halogens on the end groups are changed, the precise number of halogens on the end groups would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention. Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the halogens on the end groups of modified Li et al.  to obtain the desired electron mobility (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 16, within the combination above, Li et al. teaches a Voc of about 0.70 V [Abstract] which is between 0.5 V and 1V.
	Regarding Claim 17, within the combination above, modified Li et al. teaches a fill factor of about 71.0% [Abstract] which is between 55% and 75%.
	Regarding Claim 18, within the combination above, modified Li et al. teaches a short circuit current of                         
                            
                                
                                    22.5
                                     
                                    m
                                    A
                                     
                                     
                                    c
                                    m
                                
                                
                                    -
                                    2
                                
                            
                        
                     which is within the claimed                         
                            
                                
                                    15
                                     
                                    m
                                    A
                                     
                                     
                                     
                                    c
                                    m
                                
                                
                                    -
                                    2
                                
                            
                        
                     to                         
                            
                                
                                    25
                                     
                                    m
                                    A
                                     
                                    c
                                    m
                                
                                
                                    -
                                    2
                                
                            
                        
                      [Abstract].
	Regarding Claim 19, within the combination above, modified Li et al. teaches a EQE of about 75% [Abstract] which is between 65% and 80%.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726